Title: To James Madison from George W. Erving, 24 August 1805 (Abstract)
From: Erving, George W.
To: Madison, James


          § From George W. Erving. 24 August 1805, London. No. 64. “Immediately after Mr Monroes return to this place on the 23d. July I was preparing to depart for Madrid when Mr Bowdoin arrived from St Andero. You are already fully acquainted with the motives which induced him to quit Spain; I doubt not but that the measure will produce a good effect upon the disposition of the Spanish government, & it has not disappointed Mr. Bowdoins Expectations in regard to his health which happily has been most essentially benefitted by the medical assistance which he has received here.
          “It has been determined within these few days that I shoud proceed without further delay thro Paris to Madrid to relieve Mr Pinkney; Mr Bowdoin himself will pass over to Paris in about a fortnight; in that situation he will probably await the orders of government & it will Enable him to preserve a quick & free communication with myself in all which concerns the publick interests, or is connected with the objects of the mission.
          “Taking a few days to complete my final accounts & other documents connected with my late agency here, I propose on the first of the Ensuing month to leave London.”
        